Case: 17-14455   Date Filed: 03/12/2018   Page: 1 of 5


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 17-14455
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 8:14-cv-01334-SDM-TBM

HIGHLAND HOLDINGS, INC.,
d.b.a. Highland Homes, Inc.,
ROBERT J. ADAMS,

                                                     Plaintiffs -
                                                     Counter Defendants -
                                                     Appellees,

                                  versus

MID-CONTINENT CASUALTY COMPANY,

                                                     Defendant -
                                                     Counter Claimant -
                                                     Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 12, 2018)
               Case: 17-14455    Date Filed: 03/12/2018    Page: 2 of 5


Before WILLIAM PRYOR, JULIE CARNES, and HULL, Circuit Judges.

PER CURIAM:

      Mid-Continent Casualty Company appeals the denial of its motion to collect

appellate attorney’s fees from its insureds, Highland Holdings, Inc., and its

executive officer, Robert Adams, for rejecting an offer of judgment. See Fla. Stat.

§ 768.79. The district court ruled that the offer by Mid-Continent to settle an action

seeking both equitable and monetary relief was invalid. We affirm.

      During the pendency of an action by a third party against them, Highland

Holdings and Adams filed a complaint for a declaratory judgment that they were

entitled to indemnification from Mid-Continent. Highland Holdings and Adams

later settled the dispute with the third party for $650,000 and amended their

complaint against Mid-Continent to add a claim for breach of contract. As part of

their claim for a declaratory judgment, Highland Holdings and Adams requested a

declaration that “Mid-Continent has a duty to fully indemnify . . . Highland”

Holdings and “to indemnify . . . Adams.” With respect to their claim for breach of

contract, Highland Holdings and Adams requested “that judgment be entered

against . . . [Mid-Continent] for the $650,000 paid . . . as damages in the

underlying lawsuit . . . .”

      Mid-Continent served Highland Holdings and Adams with a joint offer of

judgment “to resolve all claims that [they] [had] asserted, or could have asserted, in


                                          2
              Case: 17-14455     Date Filed: 03/12/2018    Page: 3 of 5


their Amended Complaint against [Mid-Continent].” See Fla. Stat. § 768.79; Fla.

R. Civ. P. 1.442. Mid-Continent offered to pay $200,000 if “both Highland and

Adams . . . accept[ed] the Joint Proposal and both . . . provide[d] [Mid-Continent]

with a full and complete release of all claims that [they] have asserted, or could

have asserted, against [Mid-Continent].” Highland Holdings and Adams rejected

the offer.

       Later, both parties moved for summary judgment. The district court entered

summary judgment in favor of Mid-Continent, and we affirmed.

       Mid-Continent then moved for an award of appellate attorney’s fees. We

transferred the motion to the district court. The district court denied the motion of

Mid-Continent on the ground that section 768.79 did not apply to an offer of

judgment that resolved claims for both damages and declaratory relief.

       Under Florida law, which the parties agree applies, a defendant who prevails

“[i]n any civil action for damages” can recover its attorney’s fees when it made “an

offer of judgment which [was] not accepted by the plaintiff within 30 days.” Fla.

Stat. § 768.79(1). By its plain language, section 768.79 “is applicable to a claim in

a civil action in which a party seeks only damages, i.e., monetary relief.” Diamond

Aircraft Indus., Inc. v. Horowitch, 107 So. 3d 362, 373 (Fla. 2013). If the plaintiff

requests injunctive relief and monetary damages and the defendant serves a general




                                          3
               Case: 17-14455     Date Filed: 03/12/2018    Page: 4 of 5


offer of judgment that seeks release of all claims, the defendant cannot recover its

attorney’s fees under section 768.79. Id. at 374.

      The district court did not err by denying the motion of Mid-Continent to

recover its attorney’s fees under section 768.79. Mid-Continent made a general

offer of judgment to settle “all claims” in the amended complaint, and that

pleading sought both equitable relief and a monetary judgment. The complaint by

Highland Holdings and Adams for a declaratory judgment about “insurance

coverage for [its] underlying tort action” did not constitute “a civil action for

damages within the meaning of” section 768.79. See Nat’l Indem. Co. of the S. v.

Consol. Ins. Servs., 778 So. 2d 404, 408 (Fla. Dist. Ct. App. 2001). Because

Highland Holdings and Adams sought “both monetary and nonmonetary relief, and

[Mid-Continent] ma[de] a general offer of settlement, section 768.79 is not

applicable.” Diamond Aircraft, 107 So. 3d at 373.

      Mid-Continent argues that its offer is like those made by the defendants in

Nelson v. Marine Group of Palm Beach, Inc., 677 So. 2d 998 (Fla. Dist. Ct. App.

1996), and MYD Marine Distributor v. International Paint Ltd., 187 So. 3d 1285

(Fla. Dist. Ct. App. 2016), to which the offer of judgment statute applied, but we

disagree. Although the plaintiffs in Nelson and MYD brought actions for a

declaratory judgment, the only issue in dispute was their entitlement to money. In

Nelson, the plaintiff sought to reclaim liquidated damages held in escrow by the


                                           4
               Case: 17-14455   Date Filed: 03/12/2018   Page: 5 of 5


defendant. 677 So. 2d at 999. In MYD, the plaintiff abandoned its request for an

order to enjoin the defendants from fixing the market price of paint and sought

only money damages. 187 So. 3d at 1286–87. In contrast, the amended “complaint

[that Highland Holdings and Adams filed] contained two independent, significant

claims, such that it could be characterized only as an action for both damages and

non-monetary, declaratory relief.” See Palm Beach Polo Holdings, Inc. v.

Equestrian Club Estates Prop. Owners Ass’n, Inc., 22 So. 3d 140, 143 (Fla. Dist.

Ct. App. 2009). Highland Holdings and Adams requested both a declaration of

insurance coverage and a judgment in the amount of the settlement they had paid

to the third party.

       We AFFIRM the denial of the motion of Mid-Continent for appellate

attorney’s fees.




                                         5